EXHIBIT 10.19

December 19, 2000

 

Mike Highland
1030 Treyburn Run
Alpharetta, Georgia 30004

Dear Mike,

We are very pleased to extend to you a formal offer to join Indus International
as the Chief Financial Officer and Executive Vice President. I trust that the
attached offer addresses all the issues associated with you joining Indus,
however, I am open to discussions on any topic that requires clarification or
possible modification.

In addition to my personal desire to have you accept this offer and join the
executive team, I can speak for the Board of Directors in saying that we are
excited about you joining Indus in this capacity. Furthermore, as we have openly
discussed and I have discussed with the Board, we are very open to expanding or
changing your executive duties with the Company in the future. Obviously, the
position of Chief Financial Officer and Executive Vice President is a critically
important role at Indus and we expect you to make a major contribution in this
capacity. We feel that this position is an excellent platform for learning the
business and will position you to consider other options with the company in the
future.

As we have discussed, we have a mutual interest in finalizing this decision this
week. I can be reached via my cell phone at 770-330-7613 at anytime for you to
discuss this offer. Please do not hesitate to call me should you have any
questions.

I sincerely look forward to you joining Indus and becoming a key member of the
executive team. Indus has completed a very challenging transition year and we
are well poised to make the company financially successful in 2001 and beyond.
With the current stock price and market conditions, your options are uniquely
well positioned for a strong equity reward in taking Indus forward.

Sincerely,

 

Kent Hudson

CEO and President




--------------------------------------------------------------------------------




INDUS INTERNATIONAL

MIKE HIGHLAND EMPLOYMENT AGREEMENT

 

This Agreement is entered into as of January 1, 2001, by and between Indus
International (the "Company"), and Mike Highland (the "Executive").

Duties and Scope of Employment
.
Positions and Duties
. As of the Effective Date, Executive will serve as Chief Financial Officer and
Executive Vice President

of the Company. Executive will render such business and professional services in
the performance of his duties, consistent with Executive's position within the
Company, as shall reasonably be assigned to him by the Company's Chief Executive
Officer.


Obligations
. During the Employment Term, Executive will perform his duties faithfully and
to the best of his ability and will devote his business efforts and time to the
Company at the Company's Marietta, Georgia offices. Executive understands and
agrees that frequent travel may be necessary in carrying out his duties
hereunder including, without limitation, frequent travel to the Company's
offices. During the Employment Term, Executive agrees not to actively engage in
any other employment, occupation or consulting activity for any direct or
indirect remuneration without the prior approval of the Chief Executive Office
and the Board; provided, however, that Executive may serve in any capacity with
any civic, educational or charitable organization, or as a member of corporate
Boards of Directors or committees thereof so long as such activities do not
materially interfere with his duties and obligations under this Agreement.



Employment Term
. Executive's employment with the Company pursuant to this Agreement (the
"Employment Term") shall commence on the Effective Date and shall continue,
unless otherwise terminated earlier as provided in Section 6 hereof, until the
date twelve (12) months from the Effective Date (the "Original Term"), provided
that the Employment Term shall be extended by the Company, in its sole
discretion, for an additional twelve (12) month period (the "Additional Term")
if, at least ninety (90) days prior to the end of the Original Term, the Company
has notified the Executive in writing that the Employment Term shall be
extended. If the Company does not notify Executive in writing that the
Employment Term shall be extended at the end of the Original Term, then at such
time, Executive shall become an
"at-will" employee of the Company and the employment relationship may be
terminated at any time, upon written notice to the other party, with or without
good cause or for any or no cause, at the option either of the Company or
Executive.

Compensation

.



Base Salary

. During the Employment Term, the Company will pay Executive as compensation for
his services a base salary at the annualized rate of $250,000 (the "Base
Salary"). The Base Salary will be paid periodically in accordance with the
Company's normal payroll practices and be subject to the usual, required
withholding.



Annual Bonus

. In addition to the Base Salary, Executive may receive a performance bonus
during each year of employment with the Company under this Agreement equal to an
amount, to be determined by the Board or the Company's Compensation Committee,
of up to seventy percent (70%) of Base Salary; provided, however, that, subject
to Section 8, the payment of any such bonus shall be subject to Executive's
continued employment with the Company through the end of the applicable Company
fiscal year. Such performance bonus, if any, shall be based upon performance
criteria to be determined by the Chief Executive Officer or the Company's
Compensation Committee within ninety (90) days of the Effective Date, or each
anniversary of the Effective Date, as applicable. Notwithstanding the foregoing,
Executive shall be entitled to receive a performance bonus in the 2001 calendar
year of an amount, to be determined by the Chief Executive Officer and the Board
or the Compensation Committee, that is no less than 50% of the Base Salary paid
to the Executive for such year.



Stock Option

. The Company will recommend to the Board that, at the first Board meeting
following the Effective Date, Executive be granted a stock option
,
which will be, to the extent possible under the $100,000 rule of Section 422(d)
of the Internal Revenue Code of 1986, as amended (the "Code") an "incentive
stock option" (as defined in Section 422 of the Code), to purchase 350,000
shares of the Company's Common Stock at an exercise price equal to the per share
fair market value of the Company's Common Stock on the date of grant (the
"Option"). Subject to the accelerated vesting provisions set forth herein, the
Option will vest as to 25% of the shares subject to the Option on the date of
grant, and as to 25% of the shares subject to the Option each year thereafter,
so that the Option will be fully vested and exercisable three (3) years from the
date of grant, subject to Executive's continued service to the Company on the
relevant vesting dates. The Option will be subject to the terms, definitions and
provisions of the Company's Stock Plan (the "Option Plan") and the stock option
agreement by and between Executive and the Company (the "Option Agreement"),
both of which documents are incorporated herein by reference.



Employee Benefits; Indemnification

. During the Employment Term, Executive will be entitled to participate in the
employee benefit plans currently and hereafter maintained by the Company of
general applicability to other senior executives of the Company, including,
without limitation, the Company's group medical, dental, vision, disability,
life insurance, and flexible-spending account plans. The Company reserves the
right to cancel or change the benefit plans and programs it offers to its
employees at any time. Upon the Effective Date, Executive shall be offered an
indemnification agreement comparable in form and substance to indemnification
agreements previously entered into by and between the Company and its executive
officers.



Vacation

. Executive will be entitled to paid vacation of four (4) weeks per year in
accordance with the Company's vacation policy, with the timing and duration of
specific vacations mutually and reasonably agreed to by the parties hereto.



Additionally, the Company recognizes that the Executive has certain requirements
and responsibilities associated with the sale of certain assets for which the
Executive has a personal interest. The Company recognizes that these
responsibilities will require the Executive to be absent from his duties during
January 2001, from time to time. The Company agrees to allow the Executive to
take this time from his duties in addition to the personal days vacation allowed
by this agreement.

Expenses
. The Company will reimburse Executive for reasonable travel, entertainment or
other expenses incurred by Executive in the furtherance of or in connection with
the performance of Executive's duties hereunder, including but not limited to,
first-class airfare, hotel accommodations, and transportation expenses incurred
by Executive while traveling between the Company's headquarters and Executive's
domicile. Such expenses shall be reimbursed in accordance with the Company's
expense reimbursement policy as in effect from time to time.
Wellness Reimbursement
. While Executive is employed hereunder, the Company will reimburse Executive
for the reasonable costs incurred in connection with Executive's annual physical
examination at the Mayo Clinic; provided, however, that Executive will disclose
any material findings made in connection with the annual examination to the
Board.

Severance

.



Involuntary Termination
. If Executive's employment with the Company terminates other than voluntarily
by the Executive or for "Cause" (as defined herein) by the Company (including
Executive's death or disability), and Executive signs and does not revoke a
standard release of claims with the Company, then
,
subject to Section 12,

Executive shall be entitled to receive (i) continuing payments of severance pay
(less applicable withholding taxes) at a rate equal to his Base Salary rate, as
then in effect, for a period of twelve (12) months from the date of such
termination, to be paid periodically in accordance with the Company's normal
payroll policies, and (ii) a
pro-rated bonus payment equal to 50% of Executive's performance bonus as in
effect for the Company's fiscal year prior to the date of termination, pro-rated
by multiplying such bonus amount by a fraction, the numerator of which shall be
the number of days prior to the date of termination during the year of
termination, and the denominator of which shall be three-hundred and sixty-five.

Voluntary Termination; Termination for Cause

. If Executive's employment with the Company terminates voluntarily by Executive
or for Cause by the Company, then (i) all vesting of the Option will terminate
immediately and all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
(ii) Executive will only be eligible for severance benefits in accordance with
the Company's established policies as then in effect.



Change of Control Benefits

. In the event of a "Change of Control" (as defined below) that occurs prior to
the Executive's termination of employment, the Option will have its vesting
accelerated so as to become 100% vested. Thereafter, the Option will continue to
be subject to the terms, definitions and provisions of the Option Plan and
Option Agreement.



Definitions

.



Cause
. For purposes of this Agreement, "Cause" is defined as (i) an act of dishonesty
made by Executive in connection with Executive's responsibilities as an
employee, (ii) Executive's conviction of, or plea of
nolo contendere
to, a felony, (iii) Executive's gross misconduct, or (iv) Executive's continued
substantial violations of his employment duties after Executive has received a
written demand for performance from the Company which specifically sets forth
the factual basis for the Company's belief that Executive has not substantially
performed his duties.
Change of Control
. For purposes of this Agreement, "Change of Control" of the Company is defined
as: (i) any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company's then outstanding voting securities; or (ii) a
change in the composition of the Board occurring within a two-year period, as a
result of which fewer than a majority of the directors are Incumbent Directors.
"Incumbent Directors" will mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but will not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or (iii) the date of the consummation of a merger or consolidation of the
Company with any other corporation that has been approved by the stockholders of
the Company, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company; or (iv) the date of the consummation of the sale or
disposition by the Company of all or substantially all the Company's assets.

Confidential Information

. Executive agrees to enter into the Company's standard Confidential Information
and Invention Assignment Agreement (the "Confidential Information Agreement")
upon commencing employment hereunder.



Conditional Nature of Severance Payments

.



Noncompete

. Executive acknowledges that the nature of the Company's business is such that
if Executive were to become employed by, or substantially involved in, the
business of a competitor of the Company during the twelve (12) months following
the termination of Executive's employment with the Company, it would be very
difficult for the Executive not to rely on or use the Company's trade secrets
and confidential information. Thus, to avoid the inevitable disclosure of the
Company's trade secrets and confidential information, Executive agrees and
acknowledges that Executive's right to receive the severance payments set forth
in Section 8 (to the extent Executive is otherwise entitled to such payments)
shall be conditioned upon the Executive not directly or indirectly engaging in
(whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise), nor having any ownership
interested in or participating in the financing, operation, management or
control of, any person, firm, corporation or business that competes with Company
or is a customer of the Company. Upon any breach of this section, all severance
payments pursuant to this Agreement shall immediately cease.



Non-Solicitation

. Until the date one (1) year after the termination of Executive's employment
with the Company for any reason, Executive agrees and acknowledges that
Executive's right to receive the severance payments set forth in Section 8 (to
the extent Executive is otherwise entitled to such payments) shall be
conditioned upon Executive not either directly or indirectly soliciting,
inducing, attempting to hire, recruiting, encouraging, taking away, hiring any
employee of the Company or causing an employee to leave his or her employment
either for Executive or for any other entity or person.



Understanding of Covenants

. The Executive represents that he (i) is familiar with the foregoing covenants
not to compete and not to solicit, and (ii) is fully aware of his obligations
hereunder, including, without limitation, the reasonableness of the length of
time, scope and geographic coverage of these covenants.



Assignment

. This Agreement will be binding upon and inure to the benefit of (a) the heirs,
executors and legal representatives of Executive upon Executive's death and
(b) any successor of the Company. Any such successor of the Company will be
deemed substituted for the Company under the terms of this Agreement for all
purposes. For this purpose, "successor" means any person, firm, corporation or
other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive's
right to compensation or other benefits will be null and void.



Notices

. All notices, requests, demands and other communications called for hereunder
shall be in writing and shall be deemed given (i) on the date of delivery if
delivered personally, (ii) one (1) day after being sent by a well established
commercial overnight service, or (iii) four (4) days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:



> If to the Company:
> 
> Indus International
> 60 Spear Street
> San Francisco, California   94105
> Kent O. Hudson, CEO and President
> 
> If to Executive:
> 
> at the last residential address known by the Company.

Severability

. In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement will
continue in full force and effect without said provision.



Arbitration

.



Executive agrees that any dispute or controversy arising out of, relating to, or
in connection with this Agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, shall be settled by
binding arbitration to be held in San Francisco County, California in accordance
with the National Rules for the Resolution of Employment Disputes then in effect
of the American Arbitration Association (the "Rules"). The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator will be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator's decision in any court
having jurisdiction.

The arbitrator(s) will apply California law to the merits of any dispute or
claim, without reference to rules of conflicts of law. The arbitration
proceedings will be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. The Executive hereby consents to the
personal jurisdiction of the state and federal courts located in California for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.

EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE AGREES TO SUBMIT
ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR
THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF EXECUTIVE'S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP,
INCLUDING BUT NOT LIMITED TO, DISCRIMINATION CLAIMS.

Integration

. This Agreement, together with the Option Plan, Option Agreement and the
Confidential Information Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.



Tax Withholding

. All payments made pursuant to this Agreement will be subject to withholding of
applicable taxes.



Governing Law

. This Agreement will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions).



Acknowledgment

. Executive acknowledges that he has had the opportunity to discuss this matter
with and obtain advice from his private attorney, has had sufficient time to,
and has carefully read and fully understands all the provisions of this
Agreement, and is knowingly and voluntarily entering into this Agreement.



 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

INDUS INTERNATIONAL

 

_____________________________________________ Date:
_____________________________

Kent O. Hudson

CEO and President

 

EXECUTIVE

 

_____________________________________________ Date:
_____________________________

Mike Highland




--------------------------------------------------------------------------------


